DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims require “the one or more open zones” but depend from Claim 1 that recited “a plurality of open zones”. One or more is different than a plurality and thus is indefinite.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of prior U.S. Patent No. 10,612,251. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2-7, 10, 13, 14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 10 of U.S. Patent No. 11,274,455. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding claim 1, every limitation in the claim can be found in Claim 1 of the Patent thus anticipating the Application.
Regarding claim 2, the limitations in this claim are found in Claim 2 of the Patent.
Regarding claim 3, the limitations in this claim can be found in Claim 3 of the Patent wherein the Patent recites of at least about 5 Perms thus being at least 2 perms as required by the claim thus anticipating the Application.
Regarding claim 4, the limitations in this claim are found in Claim 3 of the Patent.
Regarding claim 5, the limitations in this claim are found in Claim 1 of the Patent.
Regarding claim 6, the limitations in this claim are found in Claim 4 of the Patent.
Regarding claim 7, the limitations in this claim are found in Claim 5 of the Patent.
Regarding claim 8, the limitations in this claim can be found in Claim 5 of the Patent where the open zones at the top and bottom edge would be in the interior of the sheet of mesh between the top and bottom edges thus anticipating the Application.
Regarding claim 9, while this claim is for an insulation-retaining sheet, Claim 18 of the Patent is for an insulated wall using the sheet of Claim 1 [see Claim 12] wherein each of the strips of vapor-retarding membrane is laminated to the sheet of mesh substantially throughout its height. Therefore, the claim would have been obvious based upon the structure needed to carry out the method.
Regarding claim 10, the limitations in this claim are found in Claim 6 of the Patent.
Regarding claim 11, the Patent is silent about the height of the vapor retarding membrane strips. However, it would have been an obvious matter of design choice to specify a certain height for the strips since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been an obvious matter of design choice to specify a specific height for the strips since the Applicant has not disclosed that a 15 inch strip solves any stated problem or is of any particular purpose and it appears that any normal sized strip would perform equally well.
Regarding claim 12, the limitations in this claim are found in Claim 7 of the Patent.
Regarding claim 13, the limitations in this claim are found in Claim 1 of the Patent.
Regarding claim 14, the limitations in this claim are found in Claim 8 of the Patent.
Regarding claim 16, the limitations in this claim are found in Claim 9 of the Patent.
Regarding claim 17, the claims of the Patent do not specifically recite the insulation is blown through an aperture. However, Claim 10 requires covering an open zone after blowing. Wherein it would have been obvious that an open zone would be equivalent to an aperture in the insulation-retaining sheet.
Regarding claim 18, the limitations in this claim are found in Claim 10 of the Patent.
Regarding claim 19, while this claim is for an insulated building cavity, Claim 9 of the Patent is for a method. However, the method comprises providing a building cavity that becomes insulated, the building cavity is closed off by enclosing the cavity with an insulation-retaining sheet and loose fill insulation is disposed in the cavity by blowing insulation into the cavity such that the insulation is retained in the cavity by the insulation-retaining sheet. Therefore, the claim would have been obvious based upon the structure needed to carry out the method.
Regarding claim 20, the limitations of this claim are found in Claim 11 of the Patent which depends from Claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635